Citation Nr: 0709197	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than December 10, 
2002 for an award of service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, wherein the RO granted service connection 
for bilateral hearing loss and assigned an initial 10 percent 
disability rating, effective December 10, 2002.  In an August 
2003 notice of disagreement, the veteran disagreed with the 
effective date of service connection, i.e., December 10, 
2002.  A December 2003 statement of the case addressed the 
issue entitlement to an effective date earlier than December 
10, 2002 for an award of service connection for bilateral 
hearing loss.  In February 2004, the RO received the 
veteran's substantive appeal.  This appeal ensued. 


FINDING OF FACT

On December 10, 2002, the RO received the veteran's claim for 
service connection for bilateral hearing loss; in a May 2003 
rating decision, the RO granted service connection and 
assigned a 10 percent evaluation for bilateral hearing loss, 
effective December 10, 2002-the date of receipt of the claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 10, 
2002, for the grant of service connection for bilateral 
hearing loss have not been met. 
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The United States Court of Appeals for Veterans 
Claims (Court) has held that once service connection is 
granted the claim is substantiated, and further VCAA notice 
is not required.  Dingess v. Nicholson, 19 Vet. App. 473, 
490-1 (2006).  

In Dingess, the Court held that once service connection is 
granted, the claim is substantiated and further VCAA notice 
is not required with regard to downstream issues, such as the 
effective date of the award.  Dingess v. Nicholson, at 490-1, 
493.  Nevertheless, the December 2003 statement of the case 
included the regulations relevant to the assignment of 
effective dates, and the case was once again adjudicated in 
the February 2004 supplemental statement of the case. 

The RO provided VCAA notice in a December 2002 letter to the 
veteran.  The letters provided notice of the evidence 
necessary to substantiate the underlying claim for service 
connection for bilateral hearing loss.  The letter also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain, and 
told him to submit relevant evidence in his possession.  Any 
deficiencies in this notice were nonprejudicial because the 
notice was not required.

There has been compliance with the duty to assist 
requirements of the VCAA.  All available service and post-
service medical records have been obtained.  No other 
relevant records have been identified.  There is no need for 
further examinations or opinions.

Further efforts to assist the veteran in the development of 
his earlier effective date claim are not reasonably likely to 
assist in substantiating his claim.

II.  Analysis

The veteran contends that service connection for bilateral 
hearing loss should be established from the date that he was 
discharged from military service, October 14, 1954, or, in 
the alterative, from December 1995, a time when his bilateral 
hearing loss clearly affected his employment.  

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 
3.400(b).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151 (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim, such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2006).

The record shows that on December 10, 2002, the RO received 
the veteran's claim for service connection for bilateral 
hearing loss.  The medical evidence of record at that time 
did not contain any medical evidence demonstrating that any 
currently diagnosed bilateral hearing loss for VA 
compensation purposes was related to military service. 

In a February 2003 rating action, the RO denied service 
connection for bilateral hearing loss.  In reaching their 
determination, the RO stated that the medical evidence of 
record did demonstrate that any currently diagnosed bilateral 
hearing loss for was related to the veteran's period of 
military service.  The veteran was informed of the RO's 
decision that same month. 

By a June 2003 rating action, the RO granted service 
connection for bilateral hearing loss and assigned an initial 
10 percent disability rating, effective December 10, 2002.  
The RO based their determination on an April 2003 VA 
examiner's opinion that it was at least as likely as not that 
the veteran's current bilateral  hearing loss was related to 
acoustic trauma during his service in the United States Navy.  
The physician conducted pure-tone audiometry testing which 
revealed bilateral hearing loss for VA purposes. 38 C.F.R. § 
3.385 (2006).  
In an August 2003 notice of disagreement, the veteran stated 
that he was disagreeing with the effective date of December 
10, 2002 for an award of service connection for bilateral 
hearing loss.  

In December 2003, the RO issued a statement of the case 
addressing the effective date claim.  In February 2004, the 
RO received the veteran's substantive appeal.  

Since the veteran did not submit a claim for service 
connection for hearing loss within one year of separation 
from service, i.e., October 14, 1954, as a matter of law, the 
effective date can be no earlier than the date of the claim.  
38 C.F.R. § 3.400(b).

Prior to December 10, 2002, the veteran had not submitted any 
communication indicating an intent to apply for service 
connection for hearing loss.  38 C.F.R. § 3.155.


Because the effective date for the grant of service 
connection is contingent on the date of claim, and the weight 
of the evidence fails to establish any claim for the benefit 
sought as having been filed or pending prior to December 10, 
2002 the weight of the evidence is against the claim for an 
earlier effective date. As the weight of the evidence is 
against the claim, the doctrine of reasonable doubt is not 
for application and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than December 10, 2002 for the 
grant of service connection for bilateral hearing loss is 
denied. 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


